
	

114 S1739 IS: Truck Safety Act
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1739
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To increase the minimum levels of financial responsibility for transporting property, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Truck Safety Act. 2.Minimum amounts (a)Transporting property (1)In generalSection 31139(b) of title 49, United States Code, is amended—
 (A)in paragraph (2), by striking $750,000 and inserting $1,500,000; and (B)by adding at the end the following:
						
 (3)The minimum level of financial responsibility under paragraph (2) shall be adjusted annually by the Secretary to reflect changes in the Consumer Price Index—All Urban Consumers..
 (2)Effective dateThe amendments made by paragraph (1) shall take effect 1 year after the date of enactment of this Act.
 (b)RulemakingThe Secretary of Transportation, by regulation, shall increase any minimum level of financial responsibility required under section 31138 or section 31139 if, after an opportunity for notice and comment, the Secretary determines that the current amount is insufficient to satisfy liability amounts covering the claims described in section 31138 or section 31139, as applicable.
			3.Collision avoidance technologies
 (a)In generalNot later than 24 months after the date of enactment of this Act, the Secretary of Transportation shall initiate a rulemaking to establish a Federal motor vehicle safety standard requiring a motor vehicle with a gross vehicle weight rating greater than 26,000 pounds be equipped with crash avoidance and mitigation systems, such as forward collision warning systems, forward collision automatic braking systems, and lane departure warning systems.
 (b)Performance and standardsThe regulations prescribed under subsection (a) shall establish performance requirements and standards to prevent collisions with moving vehicles and stopped vehicles.
 (c)Effective dateThe Secretary shall issue a final rule not later than 2 years after the date of enactment of this Act, and the regulations prescribed by the Secretary under this section shall take effect 2 years after the date of publication of the final rule.
 4.Speed limiting devicesNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall finalize regulations to require a motor vehicle with a gross vehicle weight rating greater than 26,000 pounds to be equipped with an electronic control module requiring the speed to be set at no more than 70 miles per hour by the manufacturer.
		5.High-risk carrier compliance reviews
 (a)High-Risk carrier compliance reviewsSection 31104(b) of title 49, United States Code, is amended by adding at the end the following: From the funds authorized by this subsection, the Secretary shall ensure that a review is completed on each motor carrier that demonstrates through performance data that it poses the highest safety risk. At a minimum, a review shall be conducted whenever a motor carrier is among the highest risk carriers for 2 consecutive months..
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall transmit to Congress a report on the actions the Secretary has taken to comply with the review requirement under section 31104(b) of title 49, United States Code, as amended, including the number of high-risk motor carriers identified and the high-risk motor carriers reviewed.
 (c)Conforming amendmentSection 4138 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31144 note) is repealed.
			6.Driver compensation
 (a)In generalChapter 311 of title 49, United States Code, is amended by inserting after section 31139 the following:
				
					31140.Driver compensation
 (a)In generalThe Secretary of Transportation by regulation shall require that a motor carrier—
 (1)track the on-duty (not driving) time of an employee whose base compensation is calculated in a manner other than an hourly wage and who is required to keep a record of duty status under the hours of service regulations prescribed by the Secretary; and
 (2)separately compensate the employee for any on-duty (not driving) time period at an hourly rate not less than the Federal minimum wage rate under section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206).
 (b)LimitationThis section shall not apply to an employee whose employment is governed by a collective bargaining agreement, negotiated by employee representatives certified as bona fide by the National Labor Relations Board, if the agreement governs, and compensates the employee for all hours of on-duty (not driving) time.
 (c)Rule of constructionNothing in this section or regulations adopted under this section shall affect an employer’s obligations under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). Compensation of employees under this section and regulations promulgated under this section shall be in addition to other compensation calculated for purposes of determining compliance with the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.)..
 (b)Conforming amendmentThe table of contents of chapter 311 of title 49, United States Code, is amended by inserting after the item relating to section 31139 the following:
				31140. Driver compensation..
			7.Study on commercial motor vehicle driver commuting
 (a)Effects of excessive commutingThe Administrator of the Federal Motor Carrier Safety Administration shall conduct a study of the effects of excessive commuting on safety and commercial motor vehicle driver fatigue.
 (b)StudyIn conducting the study, the Administrator shall consider— (1)the prevalence of excessive driver commuting in the commercial motor vehicle industry, including the number and percentage of drivers who commute;
 (2)the distances traveled, time zones crossed, time spent commuting, and methods of transportation used;
 (3)research on the impact of excessive commuting on safety and commercial motor vehicle driver fatigue;
 (4)the commuting practices of commercial motor vehicle drivers and policies of motor carriers; (5)the Federal Motor Carrier Safety Administration regulations, policies, and guidance regarding excessive driver commuting; and
 (6)any other matters the Administrator considers appropriate. (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report containing its findings under the study and any recommendations for regulatory or administrative action concerning excessive driver commuting.
			
